DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 39 is objected to because of the following informalities:  In claim 39, line 3:  The term “is” should be deleted.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 

438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 9, 25, 27, 28, 30-32 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8 and 14-19 of 

copending Application No. 15/195,663 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite common subject matter with respect to the breathable mesh body portion; the at least two integration seams; the first and second mesh-type material layers of the breathable mesh body portion and the different fabric weaves thereof; the front, back and middle (or pile) substructures of at least one of the mesh-type material layers; and the woven portions of the first mesh-type material layer respectively having first and second size openings.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8 and 14-19 of copending Application No. 15/195,663 in view of U.S. Pat. App. Pub. No. 2014/0096320 to Wilson.  Claims 1, 2, 5-8 and 14-19 of copending Application No. 15/195,663 do not specifically disclose a condition wherein the at least two integration seams are one of stitching or embossing.  Wilson provides the basic teaching of a crib shield system (20, 70), suitable for use with a crib (2), the crib shield system (20, 70) comprising:  a breathable mesh body portion comprising not more than one mesh-type material layer, the mesh-type material layer comprising a front substructure (72, 76), a middle substructure (78), and a back substructure (80, 82) (as shown in Figure 9 and as described on page 6, in paragraphs 0067-0071); wherein the front substructure (72, 76), the middle substructure (78), and the back substructure (80, 82) are integral to one another and 

are quilted together along at least two integration seams (74) crossing the mesh body portion (as shown in Figure 9 and as described on page 6, in paragraph 0067; furthermore, it has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973)); wherein the at least two integration seams cross each other to create a pattern in the mesh body portion (also as shown in Figure 9 and as described on page 6, in paragraph 0067); wherein the quilting anchors the middle substructure (78) to the front substructure (72, 76) and back substructure (80, 82) along the at least two integration seams (74) (as described on page 6, in paragraph 0067); wherein a majority of at least one of the front substructure (72, 76) and the back substructure (80, 84) is open to air when the crib shield system (20, 70) is positioned in the crib (2) (as shown in Figures 1 & 9 and as described on page 5, in paragraph 0057 and on page 6, in paragraphs 0067-0072); and wherein the at least two integration seams (74) are one of stitching or embossing (as shown in Figure 9 and as described on page 6, in paragraph 0067). The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of claims 1, 2, 5-8 and 14-19 of copending Application No. 15/195,663 with at least two integration seams which are one of stitching or embossing, since the use of a crib shield system specifically comprising this type of integration seam construction is well known in the art as taught by Wilson.
This is a provisional nonstatutory double patenting rejection.



Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8 and 14-19 of copending Application No. 15/195,663 in view of Wilson ‘320 and further in view of U.S. Pat. No. 5,731,062 to Kim et al.  Claims 1, 2, 5-8 and 14-19 of copending Application No. 15/195,663 do not specifically disclose a condition wherein each of the front substructure, the middle substructure, and the back substructure comprise a mesh material.  Wilson provides the basic teaching of a crib shield system (20, 70), suitable for use with a crib (2), the crib shield system (20, 70) comprising:  a breathable mesh body portion comprising not more than one mesh-type material layer, the mesh-type material layer comprising a front substructure (72, 76), a middle substructure (78), and a back substructure (80, 82) (as shown in Figure 9 and as described on page 6, in paragraphs 0067-0071); wherein the front substructure (72, 76), middle substructure (78), and back substructure (80, 82) are integral to one another and are quilted together along at least two integration seams (74) crossing the mesh body portion (as shown in Figure 9 and as described on page 6, in paragraph 0067; furthermore, it has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973)); wherein the at least two integration seams cross each other to create a pattern in the mesh body portion (also as shown in Figure 9 and as described on page 6, in paragraph 0067); wherein the quilting anchors the middle substructure (78) to the front substructure (72, 76) and back substructure (80, 82) along the at least two integration seams (74) (as described on page 6, in paragraph 0067); wherein a majority of at least one of the front substructure (72, 76) and the back substructure (80, 82) is open to air when the crib shield 

system (20, 70) is positioned in the crib (2) (as shown in Figures 1 & 9 and as described on page 5, in paragraph 0057 and on page 6, in paragraphs 0067-0072); wherein the front substructure and the (72, 76) back substructure (80, 82) each comprise a mesh material (as described on page 6, in paragraphs 0068 & 0069); and wherein the middle substructure (78) is "a high technology three dimensional core layer" which "[forms] a network of fibres" (as described on page 6, in paragraph 0068); furthermore, Kim et al. provide the basic teaching that a three dimensional fiber network (1) possesses an "open mesh structure" (see Figures 1 & 2 and column 3, lines 2-11 & 17-20).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of claims 1, 2, 5-8 and 14-19 of copending Application No. 15/195,663 with a front substructure, a middle substructure, and a back substructure each comprising a mesh material, since the use of a crib shield system specifically comprising this type of substructure arrangement is well known in the art as taught by Wilson and Kim et al.
This is a provisional nonstatutory double patenting rejection.

Claims 26, 29, 33, 35 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8 and 4-19 of copending Application No. 15/195,663 in view of Wilson ‘320 and Kim et al. ‘062, and further in view of U.S. Pat. 6,670,018 to Fujita et al.  With respect to claims 26 and 29, claims 1, 2, 5-8 and 14-19 of copending Application No. 15/195,663 as modified by Wilson and Kim et al. do not specifically disclose a condition wherein the pile substructure is lofted, matted and/or bunched 

fibers.  Fujita et al. '018 provides the basic teaching of a fabric (10) comprising a front substructure (11), a middle substructure (13) and a back substructure (12), wherein the middle substructure is a pile substructure which is lofted, matted, and/or bunched (i.e., collected or fastened into groups) fibers (see Figures 1-3; column 1, lines 11-17 and column 3, lines 50-58).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of claims 1, 2, 5-8 and 14-19 of copending Application No. 15/195,663 as modified by Wilson and Kim et al. with a pile substructure which is lofted, matted and/or bunched fibers, since this type of material "exhibits increased cushioning properties..., and enhanced breathability", thereby ensuring enhanced comfort for a child placed within the crib (see Fujita et al. '018, column 1, lines 11-25). 
With respect to claims 33, 35 and 36, Fujita et al. ‘018 further teaches wherein the pile substructure (13) is linear and extends between the front substructure (11) and the back substructure (12) (as shown in Figure 10(b) and as described in column 8, lines 11-21); further comprising a woven polymeric fiber mesh material having integrated front and back substructures (as shown in Figures 1-3 and as described in column 4, lines 17-24); and wherein the front (11) and back (12) substructures are integrated with the middle substructure (13) having fibers woven through each of the front substructure and the back substructure (as shown in Figures 10(a)-10(e) and as described in column 8, lines 11-30).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of claims 1, 2, 5-8 and 14-19 of copending Application No. 15/195,663 as modified by Wilson and Kim et al. with a pile substructure which is linear and extends between .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 9, 24, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson ‘320 in view of Kim et al. ‘062 and further in view of U.S. Pat. No. 6,910,896 to Owens et al.  With respect to claims 1, 2, 5, 31 and 34, Wilson provides the basic teaching of a crib shield system (20, 70), suitable for use with a crib (2), the crib shield system (20, 70) comprising:  a breathable mesh body portion comprising not more than one mesh-type material layer, the mesh-type material layer comprising a single layer of material formed by a front substructure (72, 76), a middle substructure (78), and a back substructure (80, 82) (as shown in Figure 9 and as described on page 6, in paragraphs 0067-0071); wherein the front substructure (72, 76), the middle substructure (78), and the back substructure (80, 82) are integral to one another and are quilted together along at least two integration seams (74) crossing the mesh body portion (as shown in Figure 9 and as described on page 6, in paragraph 0067; furthermore, it has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973)); wherein the at least two integration seams cross each other to create a pattern in the mesh body portion (also as shown in Figure 9 and as described on page 6, in paragraph .
With further respect to claim 1 and with respect to claim 24, Wilson does not specifically disclose conditions wherein the first mesh-type material layer has a suffocation resistance level of less than about 15 cm H2O, and wherein each of the front substructure (76), the middle substructure (78) and the back substructure (80) comprise a mesh material.  However, Wilson further teaches that the front substructure (76) and the back substructure (80) each comprise a mesh material (as described on page 6, in paragraphs 0068 & 0069) and wherein the middle substructure (78) is "a high technology three dimensional core layer" which "[forms] a network of fibres" (as described on page 6, in paragraph 0068), whereas Kim et al. provide the basic teaching that a three dimensional fiber network (1) possesses an "open mesh structure" (see Figures 1 & 2 and column 3, lines 2-11 & 17-20). Furthermore, Owens et al. provide the basic teaching that products have been tested "to assess risk of suffocation by children" and that "a young child may be able to produce a respiratory pressure of 15 cm H2O for an extended period of time" (see Owens et al. '896, column 1, lines 63-67 and column 2, lines 1-10).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of Wilson as modified by Kim et al. with a first mesh-type material layer having a suffocation resistance level of less than about 15 cm H2O since this specific resistance level has been proven to reduce a child's risk of suffocation as taught by Owens et al.
With further respect to claim 31, Wilson as modified by Kim et al. and as further modified by Owens et al. does not specifically disclose a condition wherein the breathable mesh body portion further comprises a second mesh-type material layer.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of Wilson as modified by Kim et al. and as further modified by Owens et al. with a mesh body portion further comprising a second mesh-type material layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 9 and with further respect to claim 31, Wilson as modified by Kim et al. and as further modified by Owens et al. does not specifically disclose conditions wherein the front substructure (72, 76) or first woven portion and the back substructure (80, 82) or second woven portion have different fabric weaves with different sizes of openings.  However, Wilson further discloses the use of a crib shield system (20) comprising a mesh body portion further comprising a first mesh-type material; wherein the first mesh-type material comprises front (22), middle (40), and back (24) substructures, wherein the front and back layers may 
With respect to claim 35, Kim et al. further discloses the use of a polymeric fiber mesh material (see column 3, lines 66-67 and column 4, lines 1-2); the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of Wilson with a woven polymeric fiber mesh material having integrated front (72, 76) and back (80, 82) substructures since the use of a mesh-type material layer having this specific type of material composition is well known in the art as taught by Kim et al.

Claims 25, 26, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson '320 in view of Kim et al. '062 and Owens et al. '896 as applied to claim 1 above, and further in view of Fujita et al. '018.  With respect to claims 25 and 26, Wilson as modified by Kim et al. and as further modified by Owens et al. does not specifically disclose conditions wherein the middle substructure (78) is a pile substructure and wherein the pile substructure is lofted, 

matted and/or bunched fibers.  Fujita et al. '018 provides the basic teaching of a fabric (10) comprising a front substructure (11), a middle substructure (13) and a back substructure (12), wherein the middle substructure is a pile substructure which is lofted, matted, and/or bunched (i.e., collected or fastened into groups) fibers (see Figures 1-3; column 1, lines 11-17 and column 3, lines 50-58).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of Wilson as modified by Kim et al. and as further modified by Owens et al. with a middle substructure which is a pile substructure that is lofted, matted and/or bunched fibers, since this type of material "exhibits increased cushioning properties..., and enhanced breathability", thereby ensuring enhanced comfort for a child placed within the crib (see Fujita et al. '018, column 1, lines 11-25).
With respect to claims 33 and 36, Fujita et al. ‘018 further teaches wherein the pile substructure (13) is linear and extends between the front substructure (11) and the back substructure (12) (as shown in Figure 10(b) and as described in column 8, lines 11-21), and wherein the front (11) and back (12) substructures are integrated with the middle substructure (13) having fibers woven through each of the front substructure and the back substructure (as shown in Figures 10(a)-10(e) and as described in column 8, lines 11-30).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of Wilson as modified by Kim et al. and as further modified by Owens et al. with a pile substructure which is linear and extends between the front substructure and the back substructure, and wherein the front and back substructures are integrated with the middle substructure having fibers woven through each of the front substructure and the back .

Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson '320 in view of Kim et al. '062 and Owens et al. '896 as applied to claim 1, and further in view of U.S. Pat. No. 5,881,408 to Bashista et al.  Wilson as modified by Kim et al. and as further modified by Owens et al. does not specifically disclose a condition wherein the breathable mesh body portion is at least partially transparent.  Bashista et al. provide the basic teaching of a crib shield system, suitable for use with a crib, the crib shield system comprising a breathable mesh body portion (34, 38) which is at least partially transparent (as shown in Figures 1 & 5 and as described in column 2, lines 1-6 & column 3, lines 33-36). The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of Wilson as modified by Kim et al. and as further modified by Owens et al. with a breathable mesh body portion which is at least partially transparent "so that [a] child can be viewed in the crib through the [crib shield system] and further permits the free circulation of air in the crib", thereby imparting enhanced safety and comfort for a child placed within the crib (see Bashista et al. '408, column 2, lines 1-6).

Claims 28, 29, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Fujita et al. ‘018.  With respect to claims 28 and 29, Wilson does not specifically disclose conditions wherein the middle substructure (78) is a pile substructure, wherein the pile substructure is integral with at least one of the front substructure and the back 

substructure and wherein the pile substructure is lofted, matted and/or bunched fibers.  Fujita et al. '018 provides the basic teaching of a fabric (10) comprising a front substructure (11), a back substructure (12), and a pile substructure (13) integrated with at least one of the front and back substructures, and wherein the pile substructure is lofted, matted, and/or bunched (i.e., collected or fastened into groups) fibers (see Figures 1-3; column 1, lines 11-17 and column 3, lines 50-58).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention was made to provide the crib shield system of Wilson with a first mesh-type material layer having a pile substructure integral with at least one of the front and back substructures and which is lofted, matted and/or bunched fibers, since this type of material "exhibits increased cushioning properties...and enhanced breathability", thereby ensuring enhanced comfort for a child placed within the crib (see Fujita et al. '018, column 1, lines 11-25).
With further respect to claims 28, 37, 38 and 41, Wilson as modified by Fujita et al '018 does not specifically disclose a condition wherein the breathable mesh body portion further comprises a second mesh-type material layer coupled to the first mesh-type material layer along the at least two integration seams and comprising a single layer, and a third mesh-type material layer.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of Wilson as modified by Fujita et al. '018 with a breathable mesh body portion further comprising a second mesh-type material layer coupled to the first mesh-type material layer along the at least two integration seams and comprising a single layer, and a third mesh-type material layer, since it has been held that mere St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 39, Wilson as modified by Fujita et al. ‘018 does not specifically disclose conditions wherein the front substructure of the second mesh-type material has a different fabric weave than the front substructure (72, 76) of the first mesh-type material layer.  However, Wilson further discloses wherein the first mesh-type material comprises a plurality of substructures (22, 24) which may be formed by either a "single weave of threads", "a double weave of threads", or "multiple strands or threads...interwoven together to form an array of voids or layers” (see Figures 1-3 & 6 and page 5, paragraph 0060).  Hence, the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of Wilson as modified by Fujita et al. ‘018 with a front substructure of the second mesh-type material having a different fabric weave than the front substructure of the first mesh-type material layer, since the use of mesh layers which may be formed from different types of fabric weaves is also well known in the art as taught by Wilson.
 
Claims 30, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson ‘320 in view of Fujita et al. ‘018 as applied to claim 28 above, and further in view of Bashista et al. '408.  Wilson as modified by Fujita et al. '018 does not specifically disclose conditions wherein the breathable mesh body portion is at least partially transparent; wherein the first mesh-type material layer and the second mesh-type material layer are configured to be substantially the same height and length; wherein the first mesh-type material layer and the second mesh-type material layer are configured to be secured together to form a single panel; 

and wherein both the first mesh-type material layer and the second mesh-type material layer comprises openings too small to permit an infant to insert a finger or toe there through.  Bashista et al. provide the basic teaching of a crib shield system, suitable for use with a crib, the crib shield system comprising a breathable mesh body portion comprising a plurality of mesh-type layers (34 or 38) which are configured to be substantially the same height and length and are secured together to form a single panel extending around the perimeter of the crib, wherein the breathable mesh body portion is at least partially transparent, and wherein the mesh-type material layers comprise openings too small to permit an infant to insert a finger or toe there through (as shown in Figures 1 & 5 and as described in column 2, lines 1-6; column 3, lines 33-36 & 46-51 and in column 4, lines 5-6).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the crib shield system of Wilson as modified by Fujita et al. '018 with a breathable mesh body portion which is at least partially transparent, wherein the first mesh-type material layer and the second mesh-type material layer are configured to be substantially the same height and length, wherein the first mesh-type material layer and the second mesh-type material layer are configured to be secured together to form a single panel, and wherein both the first mesh-type material layer and the second mesh-type material layer comprises openings too small to permit an infant to insert a finger or toe there through "so that [a] child can be viewed in the crib through the [crib shield system] and further permits the free circulation of air in the crib", thereby imparting enhanced safety and comfort for a child placed within the crib (see Bashista et al. '408, column 2, lines 1-6).

Response to Amendment
	Applicant’s arguments on pages 9-20 of the amendment with respect to the cited prior art references have been considered but are moot in view of the new ground(s) of rejection (i.e., the current claim rejections under Wilson ‘320 refer to front substructure (72, 76) and back substructure (80, 82) instead of front substructure 76 and back substructure 80 as noted in the previous Office action).
	Lastly, in response to Applicant’s arguments on page 22 of the amendment with respect to the double patenting rejections, the examiner is permitted to make a “provisional” rejection (between copending applications) on the ground of double patenting.  In re Mott, 539 F.2d 1291, 190 USPQ 536 (CCPA 1976); and In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966); please also refer to MPEP 804.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Heidel ‘023 and Heidel ‘075.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673